Citation Nr: 1400406	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-48 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of an injury of the cervical spine.  

2.  Entitlement to service connection for erectile dysfunction (ED).  

3.  Entitlement to special monthly compensation on account of the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of June and September 2010 rating decisions of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, a video-conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of an injury of his cervical spine that he sustained while on active duty.  During testimony before the undersigned at the Board hearing in June 2013, he stated that sustained the injury while working atop a telephone pole while in the Republic of Vietnam (RVN).  He related that he came under fire while working and, after the bullet went by, he "ungaffed and dropped" falling approximately 18 feet.  He stated that he was seen by a medic following the incident when he was treated for loose teeth, and received treatment for neck pain from his private physician, who has long since retired, soon after his discharge from service.  It is noted that the Veteran has not been afforded a VA medical examination to ascertain whether his current cervical spine disability could have originated from this incident, which occurred while he was engaged in combat with the enemy.  

Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the intertwined issues of service connection for ED and special monthly compensation for loss of use of a creative organ, the Board notes that the Veteran has contended that his ED is the result of his service connected diabetes mellitus.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has not been afforded a VA compensation examination to ascertain the etiology of his ED.  After considering the statements in the record, the Board finds that a medical examination is warranted.  McLendon 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his cervical spine disorder.  The examiner should be requested to render an opinion regarding, in light of the Veteran's lay statements contained in the claims folder, whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's current cervical spine disability is related to service.  The examiner must specifically comment on the testimony given by the Veteran during the June 2013 Board hearing.  The claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his ED.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any ED is caused or aggravated by a service-connected disability, specifically diabetes mellitus.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.   

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should thereafter be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


